DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear how the limitation “calculating, with a computing device, a predicted force based at least in part on a length of the conveyance that is positioned at a depth in the well” should be interpreted as it is unclear what the “predicted force” is being calculated for. The “comparing” step requires the “predicted force” and “measured force”. However, the claim does clearly state what the “predicted force” is related to/what it is measured for such that the “predicted force” and “measured force” can be compared. 

In regards to claim 13, it is unclear how “calculating a predicted force based at least in part on a length of the conveyance that is positioned at a depth in the well” should be interpreted as it is unclear 
It is also unclear how the limitation “measuring a measured force...” should be interpreted as it unclear how a measured component can be measured again as it has already been determined/measured. 
Claims 2-12 and 14-19 are also rejected under this statute as the claims depend from claim 1 or 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 12, 13, 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (U.S. Publication No. 20160362973) in view of Zheng et al. (U.S. Publication No. 20060096753).
In regards to claim 1, Turner teaches a method of conducting a well intervention operation in a well (pp[0012], Fig. 1: the coiled tubing 106 may be deployed for a well intervention operation where the coiled tubing 106 is coupled to and otherwise inserted into a subsea wellhead), the method comprising: 
positioning a conveyance (106) into the well for the well intervention operation (pp[0012], Fig. 1: the coiled tubing 106 may be deployed for a well intervention operation) ; 
calculating, with a computing device, a predicted force (Abstract, pp[0027]: strain/ bend measurements (fatigue)) based at least in part on a length of the conveyance that is positioned at a depth in the well (Abstract, pp[0022]: Measurements obtained by the depth counter 136 may be conveyed to the data acquisition system 130 for processing. Knowing the length of the coiled tubing 106 deployed, may allow the data acquisition system 130 to map the coiled tubing 106 and correlate specific real-time strain or bend measurements with the precise location where such forces were assumed by the coiled tubing 106. 
Note that the limitation “predicted force” is not clearly defined in the claim and is broadly recited.) 
measuring, with the computing device, a measured force for the conveyance at the depth in the well (pp[0003],[0010], [0023], [0036]: historical fatigue data which were measured during previous invention operations and are used to create a fatigue life model.); 
comparing the predicted force with the measured force in real time to determine if the predicted force is within a predetermined range of the measured force in real time (pp[0023]: the real time fatigue data of  the coiled tubing 106 during the invention operation is compared to historical fatigue data to check if the real time fatigue data is reaching the predetermined fatigue limits.) ;
if the predicted force is within the predetermined range of the measured force, continuing with the well intervention operation (pp[0023]: this is implicit because if the Once segments of the coiled tubing 106 begin to reach predetermined fatigue limits as based on the fatigue history file, an operator may consider retiring the coiled tubing 106 to avoid failure. Therefore, if the coiled tubing does not reach the limits, the operation will continue.).  
Turner is silent regarding if the predicted force is not within the predetermined range of the measured force, generating an alert with the computing device.
Turner does disclose that coiled tubing can be removed if the predicted force is not within the predetermined range of the measured force (pp[0023]).
 Zheng discloses if the predicted force is not within the predetermined range of the measured force, generating an alert with the computing device (pp[0093]: if operating parameters could strain the coiled tubing beyond its working limit, the program could alert, such as via an alarm.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Turner with the alert feature of Zheng in order to notify the operator when the coiled tubing is no longer feasible for operation (pp[0094]).



Turner further teaches wherein the well intervention operation with the conveyance comprises a drilling operation, a perforating tubing operation, a pumping and stimulation operation, a sand control completion operation, a well control operation, a snubbing operation, a recompletion operation, an abandonment operating, a well evaluation operation, or any combination thereof (pp[0001]; well operation can comprise exploring, drilling and completion operations.).  

In regards to claim 12, the combination of Turner and Zheng teaches the method of claim 1.
Turner further teaches comprising displaying the comparison of the measured force with regard to the predicted force (pp[0023], [0036]: the measured force and predicted force are displayed such that the fatigue data can be compared.).  

In regards to claim 13, Turner teaches a method of conducting a well intervention operation in a well (pp[0012], Fig. 1: the coiled tubing 106 may be deployed for a well intervention operation where the coiled tubing 106 is coupled to and otherwise inserted into a subsea wellhead), the method comprising: 
calculating a predicted force (Abstract, pp[0027]: strain/ bend measurements (fatigue)) based at least in part on a length of the conveyance that is positioned at a depth in the well (Abstract, pp[0022]: Measurements obtained by the depth counter 136 may be conveyed to the data acquisition system 130 for processing. Knowing the length of the coiled tubing 106 deployed, may allow the data acquisition system 130 to map the coiled tubing 106 and correlate specific real-time strain or bend measurements with the precise location where such forces were assumed by the coiled tubing 106. 
Note that the limitation “predicted force” is not clearly defined in the claim and is broadly recited.); 
measuring a measured force for a conveyance at the depth in the well (pp[0003], [0010], [0023], [0036]: historical fatigue data which were measured during previous invention operations and are used to create a fatigue life model);
 comparing the predicted force with the measured force in real time to determine if the predicted force is within a predetermined range of the measured force in real time (pp[0023]: the real time fatigue data of  the coiled tubing 106 during the invention operation is compared to historical fatigue data to check if the real time fatigue data is reaching the predetermined fatigue limits.); 
continuing with the well intervention operation if the predicted force is within the predetermined range of the measured force (pp[0023]: this is implicit because if the Once segments of the coiled tubing 106 begin to reach predetermined fatigue limits as based on the fatigue history file, an operator may consider retiring the coiled tubing 106 to avoid failure. Therefore, if the coiled tubing does not reach the limits, the operation will continue.);
Turner is silent regarding updating a job plan for the well intervention operation based upon the comparison of the predicted force with the measured force in real time if the predicted force is not within the predetermined range of the measured force; 

 continuing with the well intervention operation if the updated job plan is not within the failure condition; and 
generating an alert if the updated job plan is within the failure condition in real time.
  Zheng discloses updating a job plan for the well intervention operation (pp[0050]: If these upcoming operating parameters could strain the coiled tubing beyond its working limit, the program could alert the operator such that a corrective action can be taken, either through changing the operating parameters or the suspension of the coiled tubing operation) based upon the comparison of the predicted force with the measured force in real time if the predicted force is not within the predetermined range of the measured force (pp[0081]: The software also may comprise a feedback controller 114 that may compare set point values versus raw and/or calculated data and ask (box 116) if a problem exists, e.g. monitoring the real time or near real time coiled tubing mechanical integrity by using the measurements to determine the in-situ coiled tubing triaxial stress limits (pp[0033]).); 
determining if the updated job plan is within a failure condition for the conveyance or the well intervention operation in real time (pp[0081]: The software also may comprise a feedback controller 114 that may compare set point values versus raw and/or calculated data and ask (box 116) if a problem exists);
 continuing with the well intervention operation if the updated job plan is not within the failure condition (pp[0081]: If the operator detects no problem, the coiled tubing operation is continued); and 
(pp[0093]: if operating parameters could strain the coiled tubing beyond its working limit, the program could alert, such as via an alarm.).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Turner such that it includes updating of the invention job plan and alert feature of Zheng in order to updates parameters during operation and reduce the load/fatigue place on the coiled tubing (pp[0081]).

In regards to claim 19, the combination of Turner and Zheng teaches the method of claim 13.
Turner further teaches comprising displaying the comparison of the measured force with regard to the predicted force (pp[0023], [0036]: the measured force and predicted force are displayed such that the fatigue data can be compared.).  

In regards to claim 20, Turner teaches a system for conducting a well intervention operation in a well, comprising: 
a persistent storage (Fig. 2: pp[0038]: volatile or non-volatile memory 208) comprising:
 a predicted force Abstract, pp[0022], [0027]: strain/ bend measurements (fatigue))  for a conveyance at a depth in the well (Abstract, pp[0022]: Measurements obtained by the depth counter 136 may be conveyed to the data acquisition system 130 for processing. Knowing the length of the coiled tubing 106 deployed, may allow the data acquisition system 130 to map the coiled tubing 106 and correlate specific real-time strain or bend measurements); 
a predetermined range for a measured force (pp[0003], [0023]: predetermined fatigue limits as based on the fatigue history file and are used to create a fatigue life model); 
 a job plan for the well intervention operation (pp[0024],[0040]); and
 a failure condition for the conveyance or the well intervention operation (pp[0023]; Once segments of the coiled tubing 106 begin to reach predetermined fatigue limits as based on the fatigue history file, an operator may consider retiring the coiled tubing 106 to avoid failure.); and 
a processor programmed to: 
compare, in real time, the predicted force for the conveyance at the depth in the well with the measured force for the conveyance at the depth in the well (pp[0003], [0023]: the real time fatigue data of  the coiled tubing 106 during the invention operation is compared to historical fatigue data to check if the real time fatigue data is reaching the predetermined fatigue limits.); 
determine, in real time, if the predicted force is within a predetermined range of the measured force (pp[0003, [0023]: the coiled tubing 106 is monitored to determine if fatigue data is reaching the predetermined fatigue limits: ;
 continue with the well intervention operation if the predicted force is within the predetermined range of the measured force (pp[0003], [0023]: implicit as the coiled tubing is generally `retired` once a predetermined fatigue life or limit has been reached. Therefore, if the coiled tubing does not reach the limits, the operation will continue.). 

determine if the updated job plan is within the failure condition for the conveyance or the well intervention operation; 
continue with the well intervention operation if the updated job plan is not within the failure condition; and
 generate an alert if the updated job plan is within the failure condition.  
Zheng teaches is silent regarding update the job plan for the well intervention operation (pp[0050]: If these upcoming operating parameters could strain the coiled tubing beyond its working limit, the program could alert the operator such that a corrective action can be taken, either through changing the operating parameters or the suspension of the coiled tubing operation), in real time, based upon the comparison of the predicted force with the measured force if the predicted force is not within the predetermined range of the measured force (pp[0081]: The software also may comprise a feedback controller 114 that may compare set point values versus raw and/or calculated data and ask (box 116) if a problem exists, e.g. monitoring the real time or near real time coiled tubing mechanical integrity by using the measurements to determine the in-situ coiled tubing triaxial stress limits (pp[0033]).); 
determine if the updated job plan is within the failure condition for the conveyance or the well intervention operation (pp[0081]: The software also may comprise a feedback controller 114 that may compare set point values versus raw and/or calculated data and ask (box 116) if a problem exists); 
(pp[0081]: If no problem is detected, the coiled tubing operation is continued); and
 generate an alert if the updated job plan is within the failure condition (pp[0093]: if operating parameters could strain the coiled tubing beyond its working limit, the program could alert, such as via an alarm.).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Turner such that it includes updating of the invention job plan and alert feature of Zheng in order to updates parameters during operation and reduce the load/fatigue place on the coiled tubing (pp[0081]).

In regards to claim 22, the combination of Turner and Zheng teaches the device of claim 21.
Turner further teaches wherein the processor is further programmed to display the comparison of the measured force with regard to the predicted force on a display (pp[0023], [0036]: the measured force and predicted force are displayed such that the fatigue data can be compared.).





Claims 2-10, 14-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al.(U.S. Publication No. 20160362973) in view of Zheng et al. (U.S. Publication No. 20060096753) and in further view of Samuel (U.S. Publication No. 20160281490).
In regards to claim 2, the combination of Turner and Zheng teaches the method of claim 1.
The combination of Turner and Zheng is silent regarding further comprising predicting, in real time, a wall friction coefficient for the conveyance within the well based upon known frictional parameters of the conveyance, the well, a previously-run well intervention operation, or any combination thereof.  
Samuel discloses predicting, in real time, a wall friction coefficient for the conveyance within the well based upon known frictional parameters of the conveyance, the well, a previously-run well intervention operation, or any combination thereof (pp[0045],[0051], [0059]: friction factor, including dynamic and static friction coefficients, throughout the wellbore.).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Turner and Zheng such that the method included a wall friction coefficient, as taught by Samuel, as the friction coefficient affects the calculation of the total force along the conveyance during the intervention operation (pp[0051]). 




Samuel further teaches wherein calculating the predicted force for the conveyance at a depth in the well is based upon the frictional coefficient (pp[0051]: mathematical model 300 includes a friction factor 336 that affects the calculation of the total force.).  

In regards to claim 4, the combination of Turner, Zheng and Samuel teaches the method of claim 3.
Samuel further discloses further comprising: updating a value of the wall friction coefficient with a processor in real time, based upon the comparison of the predicted force with the measured force if the predicted force is not within the predetermined range of the measured force; and updating the predicted force for the conveyance, with a processor in real time, at the depth in the well based upon the updated frictional coefficient (pp[0059]: if the calculated weight on bit value 306 differs by more than a predetermined weight value from the measured weight on bit value 372, then the friction factor 336 may be adjusted so as to bring a subsequently computed weight on bit value into equivalence with the measured weight on bit value 372.).  

In regards to claim 5, the combination of Turner, Zheng and Samuel teaches the method of claim 4.
Samuel further discloses further comprising comparing, with the processor in real time, the updated predicted force for the conveyance at the depth in the well with the measured force in real time to determine if the updated predicted force is within the predetermined range of the (pp[0041]: a first measured value 274 of said parameter is determined using the measured property. At step 256, the first calculated value 270 is compared to the first measured value 274, and the magnitude of mathematical factor 280 (e.g. friction factor/coefficient) is corrected at step 258 to an adjusted magnitude 284 based on the comparison of first calculated value 270 to first measured value 274. The process is then repeated.).

In regards to claim 6, the combination of Turner, Zheng and Samuel teaches the method of claim 5.
Samuel further discloses further comprising: continuing with updating the wall friction coefficient, with the processor in real time, based upon the comparison of the updated predicted force with the measured force if the updated predicted force is not within the predetermined range of the measured force; and continuing with updating the predicted force for the conveyance at the depth in the well based upon the updated frictional coefficient (pp[0041], [0059]: a first measured value 274 of said parameter is determined using the measured property. At step 256, the first calculated value 270 is compared to the first measured value 274, and the magnitude of mathematical factor 280 (e.g. friction factor/coefficient) is corrected at step 258 to an adjusted magnitude 284 based on the comparison of first calculated value 270 to first measured value 274. The process is then repeated. If the calculated weight on bit value 306 differs by more than a predetermined weight value from the measured weight on bit value 372, then the friction factor 336 may be adjusted so as to bring a subsequently computed weight on bit value into equivalence with the measured weight on bit value 372.).

The combination of Turner and Zheng is silent regarding further comprising: preparing a job plan for the well intervention operation based upon the wall friction coefficient for the conveyance within the well; updating the wall friction coefficient, with the processor in real time, based upon the comparison of the predicted force with the measured force in real time if the predicted force is not within the predetermined range of the measured force; and updating the job plan with the updated wall friction coefficient in real time. 
Samuel discloses comprising: preparing a job plan for the well intervention operation based upon the wall friction coefficient for the conveyance within the well (pp[0045], [0051], [0059]: friction factor, including dynamic and static friction coefficients, throughout the wellbore which affects the calculation of the total force of the conveyance during operation.); updating the wall friction coefficient, with the processor in real time, based upon the comparison of the predicted force with the measured force in real time if the predicted force is not within the predetermined range of the measured force; and updating the job plan with the updated wall friction coefficient in real time (pp[0059]: if the calculated weight on bit value 306 differs by more than a predetermined weight value from the measured weight on bit value 372, then the friction factor 336 may be adjusted so as to bring a subsequently computed weight on bit value into equivalence with the measured weight on bit value 372.). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Turner and Zheng such that the method included a 

In regards to claim 8, the combination of Turner, Zheng and Samuel teaches the method of claim 7.
Zheng further discloses further comprising: determining if the updated job plan is within a failure condition, with the processor in real time, for the conveyance or the well intervention operation in real time (pp[0081]: The software also may comprise a feedback controller 114 that may compare set point values versus raw and/or calculated data and ask (box 116) if a problem exists in real time); generating the alert if the updated job plan is within the failure condition in real time; and continuing with the well intervention operation if the updated job plan is not within the failure condition (pp[0093]: if operating parameters could strain the coiled tubing beyond its working limit, the program could alert, such as via an alarm.).  

In regards to claim 9, the combination of Turner, Zheng and Samuel teaches the method of claim 8.
Zheng further discloses wherein the failure condition comprises any one or combination of: the conveyance experiencing stress above a predetermined amount; the conveyance experiencing yield above a predetermined amount; the conveyance prevented from moving within the well; or the conveyance disconnecting from a component within the well (pp[0093]: if operating parameters could strain the coiled tubing beyond its working limit, the program could alert, such as via an alarm.).    


Samuel further discloses wherein the wall friction coefficient for the conveyance within the well comprises a plurality of frictional coefficients for different portions of the conveyance within the well (pp[0045]: wellbore parameters such as friction, including dynamic and static friction coefficients throughout the wellbore.). 

In regards to claim 14, the combination of Turner and Zheng teaches the method of claim 13.
The combination of Turner and Zheng is silent regarding wherein the updating the job plan comprises: preparing the job plan for the well intervention operation based upon a wall friction coefficient for the conveyance within the well; updating the wall friction coefficient based upon the comparison of the predicted force with the measured force in real time if the predicted force is not within the predetermined range of the measured force; and updating the job plan based upon the updated wall friction coefficient in real time. 
Samuel further discloses wherein the updating the job plan comprises: preparing the job plan for the well intervention operation based upon a wall friction coefficient for the conveyance within the well (pp[0045], [0051], [0059]: friction factor, including dynamic and static friction coefficients, throughout the wellbore which affects the calculation of the total force of the conveyance during operation.); updating the wall friction coefficient based upon the comparison of the predicted force with the measured force in real time if the predicted force is not within the predetermined range of the measured force; and updating the job plan based upon the updated wall friction coefficient in real time (pp[0059]: if the calculated weight on bit value 306 differs by more than a predetermined weight value from the measured weight on bit value 372, then the friction factor 336 may be adjusted so as to bring a subsequently computed weight on bit value into equivalence with the measured weight on bit value 372.). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Turner and Zheng such that the method included a wall friction coefficient, as taught by Samuel, as the friction coefficient affects the calculation of the total force along the conveyance during the intervention operation (pp[0051]). 

In regards to claim 15, the combination of Turner, Zheng and Samuel teaches the method of claim 14.
Samuel further discloses further comprising: predicting the wall friction coefficient for the conveyance within the well based upon known frictional parameters of the conveyance, the well, a previously-run well intervention operation, or any combinations thereof (pp[0045]: Wellbore properties, such as friction, including dynamic and static friction coefficients throughout the wellbore); and predicting the force for the conveyance at the depth in the well based upon the predicted frictional coefficient (pp[0051], [0059]: to calculate total force, mathematical model 300 includes a friction factor 336 that affects the calculation of the total force.).  




Samuel further discloses further comprising: updating the wall friction coefficient based upon the comparison of the predicted force with the measured force in real time if the predicted force is not within the predetermined range of the measured force; updating the predicted force for the conveyance at the depth in the well based upon the updated frictional coefficient (pp[0059]: if the calculated weight on bit value 306 differs by more than a predetermined weight value from the measured weight on bit value 372, then the friction factor 336 may be adjusted so as to bring a subsequently computed weight on bit value into equivalence with the measured weight on bit value 372.).  

In regards to claim 17, the combination of Turner, Zheng and Samuel teaches the method of claim 16.
Samuel further discloses further comprising: comparing the updated predicted force for the conveyance at the depth in the well with the measured force in real time to determine if the updated predicted force is within the predetermined range of the measured force in real time (pp[0041], [0059]: a first measured value 274 of said parameter is determined using the measured property. At step 256, the first calculated value 270 is compared to the first measured value 274, and the magnitude of mathematical factor 280 (e.g. friction factor/coefficient) is corrected at step 258 to an adjusted magnitude 284 based on the comparison of first calculated value 270 to first measured value 274. The process is then repeated. If the calculated weight on bit value 306 differs by more than a predetermined weight value from the measured weight on bit value 372, then the friction factor 336 may be adjusted so as to bring a subsequently computed weight on bit value into equivalence with the measured weight on bit value 372.).  

In regards to claim 18, the combination of Turner, Zheng and Samuel teaches the method of claim 17.
Samuel further discloses  further comprising: continuing with updating the wall friction coefficient based upon the comparison of the updated predicted force with the measured force if the updated predicted force is not within the predetermined range of the measured force; and continuing with updating the predicted force for the conveyance at the depth in the well based upon the updated frictional coefficient b9(pp[0041], [0059]: a first measured value 274 of said parameter is determined using the measured property. At step 256, the first calculated value 270 is compared to the first measured value 274, and the magnitude of mathematical factor 280 (e.g. friction factor/coefficient) is corrected at step 258 to an adjusted magnitude 284 based on the comparison of first calculated value 270 to first measured value 274. The process is then repeated.).  

In regards to claim 21, the combination of Turner and Zheng teaches the device of claim 20.
The combination of Turner and Zheng is silent regarding wherein: the persistent storage further comprises a wall friction coefficient for the conveyance within the well; and the processor is further programmed to: prepare the job plan for the well intervention operation based upon the wall friction coefficient for the conveyance within the well; update the wall friction coefficient based upon the comparison of the predicted force with the measured force if 
Samuel discloses wherein: the persistent storage further comprises a wall friction coefficient for the conveyance within the well (pp[0045], [0051]: Wellbore properties, such as friction, including dynamic and static friction coefficients throughout the wellbore); and the processor is further programmed to: prepare the job plan for the well intervention operation based upon the wall friction coefficient for the conveyance within the well (pp[0045], [0051], [0081]: Wellbore properties, such as friction, including dynamic and static friction coefficients throughout the wellbore is part of the drilling plan as the friction factor affects the calculation of the total force.); update the wall friction coefficient based upon the comparison of the predicted force with the measured force if the predicted force is not within the predetermined range of the measured force; and update the job plan based upon the updated frictional coefficient (pp[0041], [0059]: a first measured value 274 of said parameter is determined using the measured property. At step 256, the first calculated value 270 is compared to the first measured value 274, and the magnitude of mathematical factor 280 (e.g. friction factor/coefficient) is corrected at step 258 to an adjusted magnitude 284 based on the comparison of first calculated value 270 to first measured value 274. The process is then repeated. If the calculated weight on bit value 306 differs by more than a predetermined weight value from the measured weight on bit value 372, then the friction factor 336 may be adjusted so as to bring a subsequently computed weight on bit value into equivalence with the measured weight on bit value 372.).
 Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        





/ROBERT E FULLER/Primary Examiner, Art Unit 3676